                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

OLIVER E LEVITT,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-36-FtM-99MRM

MARTI IOVINE, ANGELA J PRUITT,
GREGORY K. ADKINS and THE
SCHOOL DISTRICT OF LEE
COUNTY,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Defendants’ Motion to Dismiss Third

Amended Complaint (Doc. 45) filed on December 19, 2018. Plaintiff filed a Response in

Opposition (Doc. 48) on January 9, 2019. For the reasons set forth below, the Motion is

granted in part and denied in part.

                                        BACKGROUND

       This case centers on the termination of Plaintiff Oliver E. Levitt who brings a 42

U.S.C. § 1983 action coupled with two Florida state law claims for breach of contract and

defamation. (Doc. 42). Levitt, a former teacher with the School District of Lee County

(the “District”) at Success Academy, claims Defendants violated his First and Fourteenth



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
Amendment rights under the U.S. Constitution when they fired him at the end of the 2016-

17 school year in retaliation for his protected speech. Prior to his termination, Plaintiff

had a yearly, renewable contract, and claims that he had a long track record of success

with the District. At all relevant times, Dr. Marti Iovine was Success Academy’s principal,

Dr. Angela J. Pruitt was the School District’s chief human resources officer, and Dr.

Gregory T. Adkins was its superintendent. (Id., ¶¶ 2-4).

       Plaintiff is currently proceeding on a Third Amended Complaint.2                 (Doc. 42).

Defendants move to dismiss the Third Amended Complaint because the individual

Defendants are entitled to qualified immunity and/or absolute immunity, and because

Plaintiff has failed to state a claim. The Court recounts the factual background that

occurred throughout the 2016-17 school year leading up to Plaintiff’s termination3 as pled

in Plaintiff’s Third Amended Complaint, which the Court must take as true to decide

whether the Third Amended Complaint states a plausible claim. See Chandler v. Sec’y

Fla. Dep’t of Transp., 695 F.3d 1194, 1198-99 (11th Cir. 2012).

    A. Lead Building Representative Election

       Teachers at schools in the District were and are represented by the Teacher’s

Association of Lee County (TALC). In the 2016-17 school year, the Collective Bargaining

Agreement (CBA) entered into between TALC and the District (Doc. 42-1) provided that

TALC would be represented at each school by a Lead Building Representative (LBR).

(Doc. 42, ¶ 10). The CBA states that the LBR is an elected, continuing position, which



2
 The Court previously dismissed the initial Complaint with leave to amend and dismissed the
Second Amended Complaint as a shotgun pleading. (Docs. 33, 39).

3
 The District disputes that Plaintiff was “terminated”, instead asserting that his teaching contract
was simply not renewed for the 2017-18 school year.




                                                 2
exempts the holder from an involuntary transfer if there is a surplus of teachers at the

institution. (Doc. 42-1, ¶ 5.03(4)).

       Even though the LBR was to be elected by members of TALC in the bargaining

unit, in August 2016, Dr. Iovine informed the faculty that she had selected a particular

instructor and personal friend, Mr. Ball, to be the LBR at Success Academy. (Doc. 42, ¶

11). Because this action was contrary to the CBA, a group of faculty members, including

Levitt, informed TALC’s professional staff that Dr. Iovine had appointed Ball in violation

of the CBA. (Id.) TALC intervened and told Dr. Iovine that the CBA required the faculty

who were members of TALC to elect the LBR. (Id.) Dr. Iovine then allowed the faculty to

elect the LBR, and Levitt won. (Id.) In his role as TALC representative, Levitt reported

to and was supervised by the President of the union. (Id., ¶ 21).

       For the remainder of the school year, Dr. Iovine held a grudge against Levitt

because he interfered with her appointment of Ball as LBR. (Doc. 42, ¶ 21.) Dr. Iovine

imposed disciplinary actions on him, and meted our poor performance ratings, solely

because he interfered with the appointment of Ball and because he became a TALC

advocate for addressing concerns about violence at Success Academy. 4                       (Id.)

Throughout the school year, Dr. Iovine retaliated against Levitt because of his affiliation

with TALC and advocacy for TALC. (Id., ¶ 12).

    B. Defendants’ Retaliatory Actions Against Levitt

       1. Levitt’s November 2, 2016 Email

       On November 2, 2016, Levitt sent Dr. Iovine an email (Doc. 42-2), writing that

many TALC members whom he trusted and respected had advised him that Ball had


4
 Success Academy is “an alternative public high school for disruptive or violent students.” (Doc.
42, ¶ 1).




                                               3
been exhibiting strange and dangerous behavior, including rushing a student in the

hallway while yelling “I am not your bitch bro, I will show you a bitch.” (Doc. 42, ¶ 12).

According to these TALC members, Ball had to be restrained by a school safety officer.

(Id.) Levitt wrote that, for the safety of the school, he hoped Dr. Iovine would review the

video of the incident, talk to the teachers and staff who were present, and act in the best

interest of the school. (Id.) In writing the email, Levitt expressed the view of many TALC

members that, because of Ball’s abnormal behavior, he potentially presented a significant

safety threat. (Id.) Under the CBA, “no employee was required to work in conditions that

are not safe or secure . . .” (Doc. 42-1, CBA ¶ 6.01(3)). Therefore, as LBR, Levitt was

obligated to bring this incident to Dr. Iovine’s attention. (Doc. 42, ¶¶ 12, 14).

       2. November 10, 2016 Meeting

       Instead of working with Levitt to resolve the issue, at a meeting to discuss the email

held on November 10, 2016, Dr. Iovine, without justification, advised Levitt that he had

unfairly maligned Ball and violated school policy in doing so. (Doc. 42, ¶ 13). Dr. Iovine

had not investigated the incident but used Levitt’s email as an excuse to retaliate against

Levitt for advocating for TALC. (Id.) Dr. Iovine also falsely told Levitt that she had spoken

with students in his classes and they indicated he was not a good teacher. (Id.) Dr. Iovine

fabricated these accounts because she held a grudge against Levitt for running for LBR

and being an advocate for TALC. (Id.)

       3. Letter of Concern #1

       On November 14, 2016, Dr. Iovine issued a disciplinary letter (Letter of Concern

#1) against Levitt (Doc. 42-3). Primarily, Dr. Iovine claimed that Levitt did not work

cooperatively with other teachers and stated: “After review of your safety and negative




                                              4
comments complaint [sic] of your colleague – Mr. Ball’s, none were founded.” (Doc. 42,

¶ 14). Dr. Iovine cited paragraph 5.01 of the “TALC Contract” that Levitt violated. (Id.)

Contrary to the CBA, Dr. Iovine did not tell Levitt about Letter of Concern #1 and did not

provide Levitt a copy. Instead, she secretly placed the letter in his personnel file, which

prevented him from appealing it to Dr. Adkins. (Id., ¶ 15).

       4. Letter of Concern #2

       On November 16, 2016,5 a second disciplinary letter was issued (Letter of Concern

#2) (Doc. 42-4). This letter primarily expressed concerns about Levitt’s “restorative

techniques” (i.e., sending students to the principal’s office too frequently instead of

allowing them to stay in class). Dr. Iovine had never discussed this issue with Plaintiff

before. (Doc. 42, ¶ 17). The letter failed to document any specific incidents in which

Levitt used “restorative practices” inappropriately. (Id., ¶ 18). The letter also claimed that

Levitt was deficit in classroom technology, lacked ability to make instructional

presentations, and failed to participate in outreach activities to community and business

partners. (Id.) These issues, as well, had never been discussed with Levitt. (Id.)

       5. School Safety Forum Request

       As the 2016-17 school year progressed, Levitt received an increasing number of

reports from fellow members of TALC about profane language and increasing incidents

of physical violence at Success Academy. Members of the school’s faculty, who were

also members of TALC, requested that Levitt speak with Dr. Iovine and attempt to

persuade her to host a forum at which faculty and staff could express their concerns about

school safety. (Doc. 42, ¶ 20).


5
 The Third Amended Complaint states that this letter is dated November 10, 2016 (Doc. 42, ¶
17). However, this appears to be a typo as the letter (Doc. 42-4) is dated November 16, 2016.




                                              5
       Responding to the faculty and staff’s concerns, in January and February of 2017,

Levitt wrote a series of emails to Dr. Iovine requesting that she host a forum at which

faculty and staff could express their views about how to improve school safety (Doc. 42-

5). The emails Levitt sent explicitly advised Dr. Iovine that he was requesting a forum as

a representative of TALC because teachers and staff in the building, many of whom were

TALC members, were becoming increasingly alarmed about working conditions at the

facility. (Doc. 42, ¶ 22).

       Dr. Iovine never responded to Levitt’s emails and repeatedly refused to host a

forum. (Doc. 42, ¶ 23). After continuing to receive complaints from members of the

faculty and staff, and after conferring with TALC’s professional staff, on February 16,

2017, at TALC’s professional staff’s direction, Levitt sent another email to Dr. Iovine, and

copied various District administrators, including Dr. Pruitt (Doc. 42-5). TALC professional

staff felt the situation was urgent and Levitt should send the email. (Doc. 42, ¶ 26). Levitt

sent a hard copy of the email by internal mail to Dr. Adkins. (Doc. 42, ¶¶ 23, 48).

       The February 16, 2017 email expressed concerns about safety issues at Success

Academy and requested Dr. Iovine host a forum at which members of the faculty and staff

could provide recommendations concerning safety at the school. (Doc. 42, ¶ 24). Levitt

noted in the email that he had sent multiple prior requests on behalf of Success Academy

faculty and staff and provided the email chain containing the prior requests. (Id.)

       Shortly after the email was sent, Dr. Iovine scheduled a meeting to discuss the

email, which was held on March 23, 2017. (Doc. 42, ¶ 25). At the meeting, attended by

Dr. Iovine, Harris, and a TALC representative, Dr. Iovine contended that the email violated

school policy because it was a public record and that she should have approved it before




                                             6
Levitt sent it to District administrators. (Id.) Dr. Iovine also contended that she would not

have approved the email because the vast majority of the faculty did not believe there

were significant issues at the school. (Id.)

          6. Letter of Reprimand

          On March 24, 2017, a day after the meeting, Dr. Iovine imposed a severe

disciplinary action on Levitt, namely a Letter of Reprimand, which she provided to Drs.

Adkins6 and Pruitt for inclusion in Levitt’s personnel file (Doc. 42-6).7 The letter falsely

accused Levitt of violating the Code of Ethics and the Principals of Professional Conduct

of the Education Profession in Florida because he sent the February 16, 2017 email to

District administrators without Dr. Iovine’s approval. (Doc. 42, ¶ 26).            Contrary to the

Letter of Reprimand, the concerns he reflected were shared by the vast majority of faculty

and staff. (Id., ¶ 27). Dr. Iovine imposed the Letter of Reprimand on Levitt because he

exposed safety issues to District administrators including Drs. Adkins and Pruitt. (Id., ¶

28). In effect, Dr. Iovine imposed a penalty on Plaintiff because, on behalf of TALC, he

spoke publicly about safety conditions at the school. (Id.)

          After receiving the Letter of Reprimand, Levitt filed a formal grievance (appeal) of

the letter with Dr. Adkin’s delegated representative, Dr. Pruitt.8 (Doc. 42, ¶ 41). In the

course of the proceeding, Levitt learned for the first time that Dr. Iovine had placed Letters


6
  Pursuant to paragraph 4.04(2)(b) of the CBA, Dr. Adkins is ultimately responsible for the
resolution of grievances. (Doc. 42, ¶ 46). Although Dr. Adkins delegated the responsibility to
address Levitt’s grievance to Dr. Pruitt, he was informed of her actions on Levitt’s grievances.
(Id.) When Levitt sought reconsideration of Dr. Pruitt’s refusal to withdraw the Letter of
Reprimand, he sent Dr. Adkins a copy of the letter. (Doc. 42-12). Thus, Dr. Adkins was fully
aware of the disciplinary actions against Levitt.

7
    Levitt did not sign the Letter of Reprimand.

8
    Dr. Adkins, however, received copies of Dr. Pruitt’s reports on the grievances. (Doc. 42, ¶ 47).




                                                   7
of Concern # 1 and 2 in his school file. (Id.) Levitt attempted to join a grievance on these

disciplinary letters with his grievance for the Letter of Reprimand, but Dr. Pruitt refused it,

claiming it was untimely under the CBA. (Id.; Doc. 42-10). However, because Dr. Pruitt

could see that Levitt had not signed Letters of Concern #1 and 2, she knew or should

have known that he had no knowledge of them prior to the grievance. (Doc. 42, ¶ 41).

Therefore, Plaintiff alleges Dr. Pruitt violated his due process rights when she declined to

allow the grievance on Letters of Concern # 1 and 2.

        When Dr. Pruitt conducted a hearing on the Letter of Reprimand, she was aware

that Dr. Iovine imposed the disciplinary action in retaliation for the February 16, 2017

email and knew Levitt was acting as LBR when he sent the email. Yet, she did not

recommend that the disciplinary action be rescinded, only that it be downgraded and

called a “warning” instead of a “reprimand.” (Doc. 42, ¶ 42). By filing to overturn the

disciplinary action with knowledge that it infringed Levitt speech, Dr. Pruitt, as Dr. Iovine’s

supervisor, became complicit in Dr. Iovine’s violations of Levitt’s First Amendment rights.

(Id.)

        7. Levitt’s Mid-Year Evaluation

        Shortly after Dr. Iovine’s first disciplinary actions against Levitt, Letters of Concern

#1 and 2, and without discussing the issue with Assistant Principal Harris, Dr. Iovine

compiled a mid-year performance evaluation of Levitt. (Doc. 42, ¶ 29). Because Levitt

was not a first-year teacher, this was outside standard practice. (Id.) See CBA, ¶ 8.02(1).

The evaluation (Doc. 42-7) concluded that Levitt’s first semester performance was

“unsatisfactory” but provided no documentation. (Doc. 42, ¶¶ 29-30). Prior to this, Levitt

had never received a performance evaluation of less than “effective” before. (Doc. 42, ¶




                                               8
29). Dr. Iovine did not provide a copy of the mid-year evaluation to Levitt, never told him

about it, and never gave him an opportunity to submit a rebuttal. (Id.) Dr. Iovine complied

the mid-year evaluation to penalize Levitt for becoming LBR and expressing concerns

about Ball’s safety threats. (Id., ¶ 30). The manner in which Dr. Iovine prepared and

presented the evaluation violated the CBA because she prepared it secretly, did not

provide a copy to Levitt, and did not allow him to submit a rebuttal. (Id.)

       8. The Targeted Observation

       The CBA required Dr. Iovine to engage in at least one formal observation of each

classroom teacher per year. It states that if deficiencies are noted, they must be recorded

and that the principal “shall thereafter confer with the teacher and make recommendations

as to the specific areas of unsatisfactory performance and provide assistance in helping

to correct such deficiencies.” (Doc. 42-1, ¶ 8.02(4)).

       On March 1, 2017, about two weeks after Levitt sent the February 16, 2017 email

to District administrators, Dr. Iovine, accompanied by Assistant Principal Harris,

conducted a formal observation of Levitt’s class. (Doc. 42, ¶ 32). The formal observation

was to evaluate Levitt’s ability in Domain 3(B), Using Questioning and Discussion

Techniques. (Id.) Dr. Iovine conducted her observation during the first 10 minutes of

class even though she knew that during this time Levitt would have been engaged in

administrative functions and was not involved in questioning and discussion with

students. (Id.) Nevertheless, Dr. Iovine rated Levitt “unsatisfactory.” (Id.) During a

meeting with TALC on March 23, 2017, Dr. Iovine agreed the rating was invalid and

agreed to redo the formal observation. (Id.)




                                             9
       On April 1, 2017, Dr. Iovine and Harris conduct the repeat formal observation.

(Doc. 42, ¶ 33). This time, Levitt was engaged in Domain 3(B) discussion when they

observed the class, which was about diversifying a financial portfolio and Levitt was

instructing the students to use diversification to decrease financial risk, a topic involving

higher order thinking (HOT). (Id.) After observing the class, Dr. Iovine indicated to Harris

that Levitt’s facility with HOT was excellent. (Id.) However, in her written evaluation (Doc.

42-8), Dr. Iovine reversed course and rated the performance “needs improvement.” In

violation of the CBA, Dr. Iovine failed to “make recommendations as to specific areas of

unsatisfactory performance and provide assistance in helping to correct such

deficiencies.” (Doc. 42-1, ¶ 8.02(4)).

       On May 26, 2017, at a meeting with TALC at which Dr. Pruitt was present on the

final day of school, Dr. Iovine could not explain what she found objectionable about

Levitt’s performance during the formal observation. (Doc. 42, ¶¶ 33, 43). Dr. Iovine

provided an unfavorable evaluation as a penalty for Levitt’s February 16, 2017 email to

District administrators. (Id.)

       9. Levitt’s End-of-Year Performance Evaluation

       Near the end of the school year, Dr. Iovine posted Levitt’s final performance

evaluation to Success Academy’s internal system without first discussing it with Levitt as

required by the CBA. (Doc. 42-1, ¶ 8.02(5)). She also did not give him the opportunity

to submit a rebuttal, as required by the CBA and state law. (Doc. 42, ¶¶ 35, 37).

       Levitt appealed the ratings and thereafter Dr. Iovine provided what she claimed

was documentation (Doc. 42-9) - a “total fabrication” according to Levitt. (Doc. 42, ¶ 36).

Although Dr. Iovine claimed several deficient areas of performance, she could not explain




                                             10
any respect in which Levitt’s performance was less than “effective.” (Id.) Instead, Dr.

Iovine rated Levitt less than effective as a penalty for serving as LBR and expressing the

faculty and staff’s concerns about school safety. (Id.)

       Levitt met with Drs. Iovine and Pruitt on May 26, 2017 to discuss the Final

Performance Evaluation. (Doc. 42, ¶ 43). At the meeting, Dr. Pruitt admitted that the

ratings did not comply with the CBA. (Id.) Dr. Pruitt agreed to work with Dr. Iovine over

the summer to review the ratings. (Id.)

       On July 27, 2017, Dr. Pruitt provided Levitt with a copy of the revised ratings she

and Dr. Iovine prepared. (Doc. 42-7). However, the revised ratings did not provide any

documentation for the original ratings or the revisions. (Doc. 42, ¶ 44). Thus, Levitt asked

for a hearing on the ratings, which Dr. Pruitt rejected. (Id.; Doc. 42-11). In addition, in

violation of the CBA, Dr. Pruitt falsely claimed that Levitt had failed to address the ratings

in a formal meeting with Dr. Iovine before seeking a hearing. (Id.) She also falsely

claimed Levitt lacked standing because his contract had expired on June 30, 2017, even

though the reason he filed for the hearing was that he was seeking to have his contract

renewed.9 (Id.) Plaintiff believes Dr. Pruitt violated Levitt’s right to due process of law by

denying the hearing. (Id.)

    C. Dr. Iovine’s Comments About Levitt to Other Administrators

       Following Levitt’s February 26, 2017 email to District administrators, Dr. Iovine

telephoned Assistant Principal Harris late that night on his cell phone and told him to



9
  The exact date and manner in which Plaintiff was informed that his contract would not be
renewed for the 2017-18 school year is not clear from the Third Amended Complaint. Drs. Pruitt
and Adkins supported Dr. Iovine’s contract non-renewal recommendation despite knowing of Dr.
Iovine’s personal vendetta against Levitt, and the District ratified the recommendations by
delegating final authority to Drs. Pruitt and Adkins. (Doc. 42, ¶¶ 52-53).




                                             11
disband the bowling team he played on with Levitt and not socialize again. (Doc. 42, ¶

38). Further, Dr. Iovine told Colin Kleinmann, Lee County’s Counselor of the Year, that

Levitt’s classes were smaller than those of the average teacher and that she intended to

“get rid of” Levitt at the end of the school year. (Id., ¶ 39). These comments were untrue

and were made in a school hallway and the comments were outside either parties’

professional responsibilities. (Id.) Dr. Iovine made these defamatory statements because

she held a grudge against Levitt for serving as LBR and expressing TALC’s concerns

about school safety in the February 16, 2017 email.10

       Levitt now seeks relief through this action. Levitt’s four-count Third Amended

Complaint includes claims under § 1983 for violation of his First and Fourteenth

Amendment rights against all Defendants, a breach of contract claim against the School

District, and a defamation claim against Iovine and the School District. In particular, Levitt

alleges that Defendants violated his First Amendment right to free speech by retaliating

against him for statements made in his capacity as a citizen (Count I). He claims

Defendants deprived him of his Fourteenth Amendment rights to liberty and property

without due process of law (Count II). Levitt also asserts that the District breached the

CBA (Count III). And finally, Levitt alleges that the District and Dr. Iovine defamed him by

making false statements about him (Count IV).




10
   Plaintiff alleges that Dr. Adkins was aware of the safety issues at Success Academy and the
primary reason Dr. Adkins supported Drs. Pruitt and Iovine’s disciplinary actions against Levitt
was that he wanted to suppress Levitt’s speech concerning school safety. (Doc. 42, ¶¶ 48-51).
Dr. Adkins supported their recommendation that Levitt’s contract not be renewed for the same
reason. (Id., ¶ 51).




                                              12
                                      LEGAL STANDARD

       To survive a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, a

complaint must contain sufficient factual allegations that raise a right to relief above the

speculative level. Bell A. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In reviewing a

motion to dismiss, courts must accept all factual allegations as true and then determine

whether the factual allegations plausibly give rise to a claim entitled to relief. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). While detailed factual allegations are not required, a

complaint    needs    more     than    “unadorned,    the-defendant-unlawfully-harmed-me

accusation[s].” Id. And courts are under no obligation to accept legal conclusions as

true. Id.

       A complaint is also subject to dismissal under Rule 12(b)(6) if its allegations on

their face show that an affirmative defense bars recovery on the claim. See Cottone v.

Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003). While a court is generally limited to

reviewing the face of the complaint to determine the sufficiency of a plaintiff’s claims, a

court may consider documents attached to a motion to dismiss if the attached documents

are (1) central to plaintiff’s claims and (2) the authenticity of the documents are not

challenged. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).

                                        DISCUSSION

       A. Qualified Immunity Analysis (Counts I, II)

       Defendants assert qualified immunity as to Counts I (First Amendment) and II

(Fourteenth Amendment). To receive qualified immunity, a government official “must first

prove that he was acting within the scope of his discretionary authority when the allegedly




                                             13
wrongful acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). Plaintiff

does not dispute this first step.

       “Once the defendant establishes that he was acting within his discretionary

authority, the burden shifts to the plaintiff to show that qualified immunity is not

appropriate.” Id. at 1194. To do so, the plaintiff must make a two-part showing. First,

the plaintiff must allege that the facts of the case, if proven to be true, would make out a

plausible constitutional violation.   Pearson v. Callahan, 555 U.S. 223, 232 (2009);

Beshers v. Harrison, 495 F.3d 1260, 1265 (11th Cir. 2007). Second, the plaintiff must

allege that the constitutional right was “clearly established” at the time of the alleged

misconduct. Pearson, 555 U.S. at 232. Because qualified immunity provides a complete

defense from suit, “courts should ascertain the validity of a qualified immunity defense as

early in the lawsuit as possible.” Gilmore v. Hodges, 738 F.3d 266, 272 (11th Cir. 2013).

Regarding Plaintiff's two-part showing, Defendants dispute whether the Third Amended

Complaint plausibly alleges both prongs with respect to both Counts I and II.

       1. First Amendment Free Speech Claim (Count I)

               a. Constitutional Violation

       The constitutional right at issue in Count I is the First Amendment’s right of free

speech. To state a First Amendment retaliation claim, a plaintiff must plead (1) his speech

was protected; (2) he suffered an adverse consequence; and (3) a causal relationship

exists between the adverse conduct and protected speech. Castle v. Appalachian Tech.

College, 631 F.3d 1194, 1197 (11th Cir. 2011). Defendants mainly take issue with the

first prong.




                                             14
       Time and time again, the Supreme Court has reiterated that “[s]peech by citizens

on public concerns lies at the heart of the First Amendment, which ‘was fashioned to

assure unfettered interchange of ideas for the bringing about of political and social

changes desired by the people.’” Lane v. Franks, 573 U.S. 228, 235-35 (2014) (quoting

Roth v. United States, 354 U.S. 476, 484 (1957)). And “[t]his remains true when speech

concerns information related to or learned through public employment.” Id. For it is well

established that the acceptance of public employment does not require the employee to

relinquish their constitutional rights, especially those afforded under the First Amendment.

Id.

       But a public employee’s right to share information is not absolute. Instead, the

Supreme Court has “acknowledged the government’s countervailing interest in controlling

the operation of its workplaces” because “[g]overnment employers, like private

employers, need a significant degree of control over their employees’ words and actions;

without it, there would be little chance for the efficient provision of public services.” Lane,

573 U.S. at 235-35. Consequently, “[t]he problem in any case is to arrive at a balance

between the interests of the teacher, as a citizen, in commenting upon matters of public

concern and the interest of the State, as an employer, in promoting the efficiency of the

public services it performs through its employees.” Pickering v. Bd. of Ed. of Twp. High

Sch. Dist. 205, Will Cnty., Illinois, 391 U.S. 563, 568 (1968).

       The First Amendment “protects a public employee’s right, in certain circumstances,

to speak as a citizen addressing matters of public concern.” Garcetti v. Ceballos, 547

U.S. 410, 418 (2006). It is well established that “[a] government employer may not

demote or discharge a public employee in retaliation for speech protected by the First




                                              15
Amendment.” Alves v. Bd. of Regents of the Univ. Sys. of Georgia, 804 F.3d 1149, 1159

(11th Cir. 2015). To establish a claim under the First Amendment, a plaintiff must plead

and ultimately prove that: (1) he was speaking; (a) as a citizen; (b) on a matter of public

concern; (2) his interests in speaking outweighed the interests of the government as an

employer under the Pickering framework ; and (3) the speech played a substantial or

motivating role in the adverse employment action. Lane, 573 U.S. at 235-42; Alves v. Bd.

of Regents of the Univ. Sys. of Ga., 804 F.3d 1149, 1159-60 (11th Cir. 2015); Vila v.

Padron, 484 F.3d 1334, 1339 (11th Cir. 2007).

       Thus, as a public employee, for his speech to be afforded constitutional protection,

Plaintiff must first plausibly allege that he spoke as a citizen on a matter of public concern.

Defendants dispute whether Levitt spoke as a citizen on a matter of public concern when

he made the reports identified in the Third Amended Complaint.

              (1) Speech as Employee or Citizen

       The District asserts that Levitt’s speech was made as an employee of the District,

not as a private citizen, and therefore is not protected by the First Amendment. Levitt

responds that his speech arose from his role as LBR, not teacher. The Court finds that

Plaintiff has plausibly alleged that he spoke as a citizen.

       Determining whether an employee spoke as a citizen turns on whether the speech

“owes its existence to a public employee’s professional responsibilities.” Garcetti, 547

U.S. a 421-22. The phrase “must be read narrowly to encompass speech that an

employee made in accordance with or in furtherance of the ordinary responsibilities of her

employment, not merely speech that concerns the ordinary responsibilities of her

employment.” Alves, 804 F.3d at 1162. “The critical question … is whether the speech




                                              16
at issue is itself ordinarily within the scope of an employee’s duties, not whether it merely

concerns those duties.” Id. Factors such as “the employee’s job description, whether the

speech occurred at the workplace, and whether the speech concerned the subject matter

of the employee’s job” may all be considered. Id. at 1161. However, these factors are

not dispositive. Id.

       Here, Levitt’s speech included, but was not limited to, allegations of:

          •   The November 2, 2016 email to Dr. Iovine regarding Ball’s erratic behavior
              and school safety concerns

          •   Emails sent to Dr. Iovine regarding school safety concerns

          •   School safety forum request, including the February 16, 2017 email to
              District administrators

          •   Statements about security issues at a March 24, 2017 grievance hearing

From the allegations, it is plausible that the complaints were not within the job duties of

teachers like Plaintiff. The Court reaches this conclusion mainly because Plaintiff made

the complaints at the request of faculty, staff, and TALC members. For example, Plaintiff

alleges that he sent Dr. Iovine an email on November 2, 2016 because many TALC

members who he trusted and respected had advised him that Ball had been exhibiting

strange and dangerous behavior. (Doc. 42, ¶ 12). Regarding the school safety forum

request, Plaintiff alleges that members of the school’s faculty, who were also members of

TALC, requested that Levitt speak with Dr. Iovine and attempt to persuade her to host a

forum at which faculty and staff could express their concerns about school safety. (Doc.

42, ¶ 20). And Plaintiff states that when he wrote the series of emails to Dr. Iovine

requesting a forum in January and February of 2017, he was responding to the faculty

and staff’s concerns. (Id., ¶ 22). The emails Levitt sent explicitly advised Dr. Iovine that




                                             17
he was requesting a forum as a representative of TALC because teachers and staff in the

building, many of whom were TALC members, were becoming increasingly alarmed

about working conditions at the facility. (Doc. 42, ¶ 22). Then after continuing to receive

complaints from members of the faculty and staff, and after conferring with TALC’s

professional staff, on February 16, 2017, at TALC’s professional staff’s direction, Levitt

sent another email to Dr. Iovine, and copied various District administrators, including Dr.

Pruitt (Doc. 42-5).

       If Plaintiff was not LBR, and merely a teacher at Success Academy, it is unlikely

that faculty, staff, and TALC members would be requesting that he send their concerns

to Dr. Iovine, and it is equally unlikely that Levitt’s speech-related activities in this case

are required in his role as teacher.11 And Defendants’ argument that Levitt’s role as a

teacher involves ensuring student safety does not carry the day. Undoubtedly every

teacher should ensure their student’s safety, but Levitt’s speech here is mainly voicing

the concerns of others in his capacity as LBR, representing the interests of TALC pursuant

to the CBA. Just because Levitt should ensure the safety of his students does not convert

his First-Amendment protected complaints as a union representative to employee

speech.

       It is plausible that the types of complaints Plaintiff made were not within the job

duties of a teacher and he did not speak about these issues in the manner that he did

because his job required him to speak about it. See Garcetti, 547 U.S. at 421. Thus,




11
   At this point, little is known about the LBR position. Although the CBA is attached to the Third
Amended Complaint (Doc. 42-1), it does not set forth in any detail the role of the LBR. However,
at the motion to dismiss stage, the Court accepts the allegations regarding the LBR role as true.




                                                18
because Plaintiff has plausibly alleged that his speech arose from his role as LBR and

not as a teacher, the first prong is satisfied.

              (2) Matter of Public Concern

       The District argues that Levitt’s speech, even if made as a citizen and not as an

employee, did not address a matter of public concern, and therefore is not protected by

the First Amendment. “Speech involves matters of public concern when it can be fairly

considered as relating to any matter of political, social, or other concern to the community,

or when it is a subject of legitimate news interest; that is, a subject of general interest and

of value and concern to the public. The inquiry turns on the content, form, and context of

the speech.” Lane, 573 U.S. at 241. See Boyce v. Andrew, 510 F.3d 1333, 1343 (11th

Cir. 2007) (internal citations omitted). If the “main thrust” of a public employee’s speech

is on a matter of public concern, the speech is protected. Alves, 804 F.3d at 1162.

Whether the speech is communicated to the public is relevant, but not dispositive. Id.

       Plaintiff alleges that the serious safety risks occurring at Success Academy were

reported by local television news, resulting in email exchanges between members of the

public and District administrators, and that the safety in public schools is a public concern.

(Doc. 42, ¶¶ 49, 57). Based on the allegations as plausibly alleged in the Third Amended

Complaint which the Court accepts as true, Levitt’s speech concerning the safety of

Success Academy, the safety and well-being of students, teachers, and administrators of

a public school is a matter of public concern as identified by the Eleventh Circuit. See

Boyce, 510 F.3d at 1344; Alves, 804 F.3d at 1166 (finding that an employee whose

speech directly affects the public’s perception of the quality of education in a given

academic system is protected). And that the impetus for his speech was a concern for




                                              19
public safety which he was tasked with protecting in his role as LBR. See King v. Bd. of

Cnty. Comms., --- F.3d ---, 2019 WL 994031, *7 (11th Cir. Mar. 1, 2019); Cook v. Gwinnett

Cnty. Sch. Dist., 414 F.3d 1313, 1319 (11th Cir. 2005) (finding that in various contexts

the court has made “clear that speech relating to the safety of the public involves a matter

of public concern”).

              b. Clearly Established Right

       Next, Plaintiff must allege that the constitutional right was “clearly established” at

the time of the alleged misconduct. “A Government official's conduct violates clearly

established law when, at the time of the challenged conduct, ‘[t]he contours of [a] right

[are] sufficiently clear’ that every ‘reasonable official would have understood that what he

is doing violates that right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting

Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “So conceived, the object of the

‘clearly established’ immunity standard is not different from that of ‘fair warning.’” United

States v. Lanier, 520 U.S. 259, 270 (1997). Applicable here, the Eleventh Circuit has held

that the relevant inquiry is whether “binding opinions from the United States Supreme

Court, the Eleventh Circuit Court of Appeals, and the highest court in the state where the

action is filed ... gave [the defendant] fair warning that his treatment of [the plaintiff] was

unconstitutional.” Merricks v. Adkisson, 785 F.3d 553, 559 (11th Cir. 2015).

       Defendants argue that there is no “bright line” factual situation in which controlling

law clearly applies because there is no clearly established precedent on whether

Plaintiff’s speech made in his capacity as LBR is speech made as a citizen or as an

employee.




                                              20
In Carollo v. Boria, the Eleventh Circuit found that “reasonable public officials would have

known at the time of Carollo’s termination that it violated the First Amendment to terminate

a colleague for speaking about matters of public concern that are outside the scope of his

ordinary job responsibilities.” 833 F.3d 1322, 1334 (11th Cir. 2016). The court found that

Carollo at least “plausibly pled that at least some of his speech was about matters of

public concern and outside the scope of his ordinary job responsibilities.” Id. at 1334-35.

See also Cook, 414 F.3d at 1318 (“The law is clearly established that a public employer

may not retaliate against an employee for an employee’s exercise of constitutionally

protected speech.”) In line with Eleventh Circuit precedent that was in effect at the time

of the alleged constitutional violations in this case, the Court finds that Plaintiff has

plausibly alleged that his First Amendment Rights were clearly established.

        Thus, because Plaintiff has plausibly alleged a constitutional violation occurred,

and that the constitutional right was clearly established, the Motion to Dismiss Count I is

denied.

        2. Fourteenth Amendment Procedural Due Process Claim (Count II)

              a. Constitutional Violation

        Plaintiff alleges that Defendants are liable under the Fourteenth Amendment for

violating his property and liberty interests by declining to reappoint him to his contract in

retaliation for exercising his First Amendment rights.          It is axiomatic that “[t]he

requirements of procedural due process apply only to the deprivation of interests

encompassed by the Fourteenth Amendment’s protection of liberty and property.” Board

of Regents v. Roth, 408 U.S. 564, 569 (1972). The Court will consider each interest in

turn.




                                             21
                      (1) Property Interest

       Plaintiff asserts that he had a property interest in his teaching contract which was

deprived because, had he not been subject to Dr. Iovine’s retaliatory actions, renewal of

the contract was mandatory, citing ¶ 5.01(a) of the CBA which states: “An annual contract

teacher who has received an effective or highly effective rating on their last three (3)

consecutive annual evaluations shall be reappointed, if a teaching position exists at the

school where the teacher is employed at the time of reappointment.” Before Dr. Iovine’s

retaliatory actions, Plaintiff had never received a composite performance rating of less

than effective.

       Defendants argue that a review of the CBA reveals that Plaintiff was not entitled to

appointment and would not have been entitled to reappointment even if his evaluation

had been effective. Defendants state that the contract expired at the end of the year and

Plaintiff worked through and received all the benefits of his 2016-17 contract and was not

automatically entitled to a contract for the 2017-18 school year.

       The Supreme Court has recognized that a government employee may have a

constitutionally protected property interest in continued government employment. Roth,

408 U.S. at 577. In order to establish that he had a property interest in his position,

Plaintiff must show that he had a “legitimate claim of entitlement” to his continued

employment. Id.; Sullivan v. Sch. Bd. of Pinellas Cnty., 773 F.2d 1182, 1185 (11th Cir.

1985). For example, a permanent government employee whose employment may be

terminated only for cause has a property interest in his continued employment. Blanton

v. Griel Memorial Psychiatric Hosp., 758 F.2d 1540, 1542 (11th Cir. 1985); Thompson v.

Bass, 616 F.2d 1259, 1265 (5th Cir. 1980), cert. denied, 449 U.S. 983 (1980). An




                                            22
employee’s mere subjective expectation of continued employment does not give her a

constitutionally protected property interest.     Perry v. Sinderman, 408 U.S. 593, 603

(1972); Roth, 408 U.S. at 577. However, a “person’s interest in a benefit is a ‘property

interest for due process purposes if there are ...’ rules or mutually explicit understandings

that support [her] claim of entitlement to the benefit.” Perry, 408 U.S. at 601.

       Here, the Court cannot (and need not) determine whether Plaintiff was actually

deprived of a constitutionally-protected property interest as the record is not yet

developed in this regard, including whether Defendants’ actions followed the procedures

of the CBA or any other policies and procedures normally followed by the District when

they declined to renew Plaintiff’s contract. The Court is likewise unaware at this point of

any “mutual explicit understanding” existed. Given the lack of any factual record at this

point, the Court only looks to the allegations in the Third Amended Complaint, wherein

the Court finds that Plaintiff plausibly alleges that Defendants imposed disciplinary actions

on him, including termination, without following the procedures of the CBA in retaliation

for his protected speech.

                       (2) Liberty Interest (Stigma-Plus Test)

       Plaintiff alleges that Defendants deprived him of his liberty interest to move easily

to other employment opportunities by failing to renew his contract in violation of the CBA

and imposing unfounded disciplinary actions and below par mid-year and end-of-year

evaluations, which became part of the public file. (Doc. 42, ¶¶ 70-71). Plaintiff states that

the stigma attached to these disciplinary actions impaired his professional opportunities

in Lee County and any other school district in the state. (Id., ¶ 71). Defendants argue




                                             23
that Plaintiff has offered little more than speculation that Defendants damaged his

prospects for future career opportunities.

       Conduct causing damage to an employee’s reputation in connection with a

termination of employment may give rise to an actionable procedural due process claim

for deprivation of liberty, sometimes referred to as a “stigma-plus” suit, which Plaintiff

argues he satisfies in this case. See Cotton v. Jackson, 216 F.3d 1328, 1330 (11th Cir.

2000); see also Sammons v. Cameron, Case No. 2:04-cv-161-FTM29DNF, 2005 WL

1027509, *4 (M.D. Fla. Apr. 15, 2005). To establish such a procedural due process claim,

Plaintiff must prove that: “(1) a false statement (2) of a stigmatizing nature (3) attending

a governmental employee’s discharge (4) was made public (5) by the governmental

employer (6) without a meaningful opportunity for an employee name clearing hearing.”

Cotton, 216 F.3d at 1330.

       The Eleventh Circuit has summarized what is required to satisfy the stigma-plus

test. “To establish a liberty interest sufficient to implicate the fourteenth amendment

safeguards, the individual must not only be stigmatized but also stigmatized in connection

with a denial of a right or status previously recognized under state law.” Smith v.

Siegelman, 322 F.3d 1290, 1296 (11th Cir. 2003); see also Cypress Ins. Co. v. Clark, 144

F.3d 1435, 1436-37 (11th Cir. 1998) (“This rule, labeled the “stigma-plus” standard,

requires a plaintiff to show that the government official’s conduct deprived the plaintiff of

a previously recognized property or liberty interest in addition to damaging the plaintiff's

reputation.”)

       The Court finds that Plaintiff has plausibly pled the requirements to satisfy the

stigma-plus test, which the Court must accept as true at the Motion to Dismiss stage.




                                             24
Namely, that Dr. Iovine included false statements about Levitt’s competence and

character in the Letters of Concern and Reprimand, claiming that he fails to interact

collegially with other members of the faculty and that he violated ethical standards.

Plaintiff alleges that the conduct stigmatized him because it labelled him as

unprofessional and of low moral character and the false statements were included in his

personnel file, which Plaintiff alleges is public (Doc. 42, ¶ 71). Plaintiff also incorporates

by reference into Count II (Id., ¶ 64) the false statements that Dr. Iovine made to Colin

Kleinmann. Moreover, Levitt was never given a meaningful opportunity for a name-

clearing hearing because Drs. Pruitt and Adkins improperly rejected his grievances and

allowed the Letters of Concern and Letter of Reprimand to stand.

              b. Clearly Established

       Defendants argue that the clear terms of Plaintiff’s annual contract show that he

had no vested right or expectation to continued employment under the CBA or Florida

law. Thus, Defendants did not violate a “clearly established” right under the Fourteenth

Amendment.      However, as discussed above, the parties dispute whether Plaintiff’s

contract was terminated in compliance with the terms of the CBA and accepting the well-

pled allegations in the Third Amended Complaint, the Court has found that Plaintiff has

plausibly alleged that Defendants imposed disciplinary actions on him, including

termination, without following the procedures of the CBA in retaliation for his protected

speech.

       3. Defendant Adkins Liability - Personal Participation

       Defendant Adkins argues that qualified immunity is appropriate as to him because

there are no allegations to suggest that he personally participated in any of the activity of




                                             25
which Plaintiff complains. (Doc. 45, p. 19). While the Court agrees that Plaintiff must

allege facts sufficient to show that each named Defendant personally participated in the

alleged constitutional violation, see Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir.

2003), Plaintiff has done so in this case, alleging that Dr. Adkins had knowledge of Drs.

Iovine and Pruitt’s retaliatory actions but did nothing to prevent them. See Doc. 42, ¶¶

46-52; Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999) (a supervisor might be

subjected to individual liability when the supervisor personally participates in the alleged

constitutional violation or where there is a causal connection between the supervising

official and the alleged constitutional deprivation).

       Specifically, Plaintiff alleges that because Dr. Adkins was ultimately responsible

for the resolution of grievances, Dr. Adkins was informed of the Letter of Reprimand and

of Levitt’s reports on his grievances. (Doc. 42, ¶¶ 46-47). Dr. Adkins was also aware of

the safety concerns Levitt raised in his emails to Dr. Iovine (Id., ¶¶ 48-50). A primary

reason that Dr. Adkins supported Drs. Pruitt and Iovine’s disciplinary actions against Levitt

was that he wanted to suppress Levitt’s speech concerning school safety and he

supported their recommendation that Levitt’s contract not be renewed for the same

reason. (Id., ¶ 51).

       B. District Liability Under Section 1983

       Defendant next argues that it cannot be liable to Plaintiff solely because of

respondeat superior for injuries caused by District employees, citing Monell v. Dept. of

Social Servs., 436 U.S. 658, 691 (1978). Rather, the District can only be liable under

Section 1983 if the execution of the District’s “official policy” or “custom” serves as the

“moving force” of a constitutional violation.     Plaintiff responds that Monell does not




                                             26
insulate a municipal authority from liability for unconstitutional acts of its employees when

it delegates all responsibilities in a particular area to those employees and in this case

the District delegated complete authority to discipline Levitt and renew, or not renew, his

contract to Drs. Adkins, Pruitt, and Iovine. In addition, it was the District’s policy to screen

employees’ speech on matters of public concern.

       Title 42 U.S.C. § 1983 imposes liability on anyone who, under color of state law,

deprives a person “of any rights, privileges, or immunities secured by the Constitution and

laws [.]” To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) the defendant

deprived him of a right secured under the United States Constitution or federal law, and

(2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d 1286,

1295 (11th Cir. 2015).

       A municipal governing body may be held liable for acts or policies of individuals to

whom it delegated final decision-making authority in a particular area. Matthews v.

Columbia Cty., 294 F.3d 1294, 1297 (11th Cir. 2002) (“Local government liability can exist

when someone with final policymaking authority delegates that authority to someone else.

But the delegation must be such that the decision is not subject to review by the

policymaking authority.”). In Holloman ex rel. Holloman v. Harland, the Eleventh Circuit

noted a theme that “reiterated through much of our case law – in assessing whether a

governmental decision maker is a final policy maker, we look to whether there is an actual

‘opportunity’ for ‘meaningful’ review.” 370 F.3d 1252, 1293 (11th Cir. 2004).

       Plaintiff does not address the meaningful review issue in his brief; instead, Plaintiff

simply argues that because he has alleged that the District delegated complete authority

to discipline Levitt to Drs. Adkins, Pruitt, and Iovine he has stated a Section 1983 claim




                                              27
against the District. Although it is unknown at this point whether the decisions made by

Drs. Adkins, Pruitt, and Iovine were subject to review by the District, that is an issue that

will be determined after the pleading stage. At this point, Plaintiff has plausibly alleged

that all responsibility over disciplinary actions and appointment decisions were delegated

by the District to Defendants. (Doc. 42, ¶ 72). This is enough at the pleading stage.

       C. Breach of Contract (Count III)

       In Count III, Plaintiff alleges breach of the CBA against the District only, claiming

that the District breached the CBA and state law by refusing to renew Plaintiff’s contract.

The District argues that the claim fails because Plaintiff has not shown that he would have

been entitled to renewal. However, as discussed above, the parties dispute whether

Defendants followed the CBA when refusing to renew his contract. Plaintiff has plausibly

alleged that a breach occurred as the Third Amended Complaint alleges other breaches

of the CBA apart from the contract non-renewal. See Doc. 42, ¶¶ 10-11, 15-18, 29, 33-

36.

       D. Defamation (Count IV)

       Under Count IV, Plaintiff brings a defamation claim against Dr. Iovine and the

District. Levitt alleges that Dr. Iovine defamed him by making false written statements as

set forth in the Letter of Reprimand and the Letters of Concern. (Doc. 42, ¶ 81). Levitt

further alleges that Dr. Iovine made false oral statements defaming Levitt when he called

Assistant Principal Harris on his cellphone after hours to vilify him. (Id., ¶ 82). Plaintiff

alleges that Dr. Iovine also told Colin Kleinmann, a school guidance counselor, in a school

hallway after a meeting that Levitt was not pulling his weight and that she was going to




                                             28
get rid of him. (Id., ¶ 83). Plaintiff states that these comments resulted in damage

because they maligned his character and professional competence. (Id.)

       Dr. Iovine argues she is entitled to absolute immunity under Florida law for any

defamatory statements made as part of her duties. Levitt counters that Dr. Iovine was

not acting within the scope of her duties when she made the defamatory statements

because she was acting in bad faith and failed to assist Levitt in remediation of the alleged

deficiencies.

       Under Florida law, defamation has five elements: “(1) publication; (2) falsity; (3)

actor must act with knowledge or reckless disregard as to the falsity on a matter

concerning a public official, or at least negligently on a matter concerning a private person;

(4) actual damages; and (5) statement must be defamatory.” Jews For Jesus, Inc. v.

Rapp, 997 So. 2d 1098, 1106 (Fla. 2008). Additionally, defamatory language includes

that which “tend[s] to injure a person in [his] office, occupation, business, or employment

and which in natural and proximate consequence will necessarily cause injury,” or that

which “imputes to another conduct, characteristics, or a condition incompatible with the

proper exercise of his lawful business, trade, profession or office.” Scobie v. Taylor, No.

13-60457-Civ, 2013 WL 3776270, *2 (S.D. Fla. July 17, 2013) (quoting Metropolis Co. v.

Crosadell, 199 So. 568, 569 (Fla. 1941)) (alterations in original).

       Public employees enjoy absolute immunity from defamation suits if the statements

were made as part of their duties. Boggess v. Sch. Bd. of Sarasota County, 8:06CV2245-

T-27EAJ, 2008 WL 564641, at *5 (M.D. Fla. Feb. 29, 2008). The scope of an official’s

duties is to be liberally construed. See Prins v. Farley, 208 So. 3d 1215, 1217 (Fla. 1st

DCA 2017). The controlling factor is whether the speech was performed within the scope




                                             29
of an employee’s duties, not whether the employee complied with the procedures before

performing said duties. See e.g. Hennagan v. Dept. of Hwy. Safety and Motor Vehicles,

467 So. 2d 748, 750 (Fla. 1st DCA 1985) (“[C]onduct may be within the scope of

employment, even if it is unauthorized, if it is of the same general nature as that of

authorized or is incidental to the conduct authorized.”).

       1. Dr. Iovine

       The Third Amended Complaint describes three discrete instances of alleged

defamation against Dr. Iovine: (1) the Letters of Reprimand and Concern; (2) the

afterhours cell phone call to Assistant Principal Harris; and (3) the comments to Colin

Kleinmann. (Doc. 42, ¶¶ 82-83). As the Court stated in its previous Opinion and Order

(Doc. 33), it cannot reasonably be said that a school principal may not issue a teacher

official letters of reprimand or warning or evaluate a teacher’s performance. Thus, the

statements in the Letters of Reprimand and Concern fall within the scope of Dr. Iovine’s

duties, and Dr. Iovine is entitled to absolute immunity for any defamation claim arising

from them. However, it is plausible that the cell phone call to Harris and the comments

to Kleinmann were not performed within the scope of Dr. Iovine’s regular duties and were

“off the record.” Thus, absolute immunity as to these two instances is denied.

       2. The District

       The District argues that Levitt failed to state a claim for defamation against it

because there are no allegations it published defamatory statements about Levitt or that

the District is vicariously liable for Dr. Iovine’s statements. Plaintiff responds that as Dr.

Iovine’s employer, the District is responsible for her defamatory words.




                                             30
       An employer’s liability for an employee’s intentional acts may arise when the acts

are within the ‘real or apparent scope’ of employment.” Trabulsy v. Publix Super Mkt.,

Inc., 138 So. 3d 553, 555 (Fla. 5th DCA 2014) (quoting Weiss v. Jacobson, 62 So. 2d

904, 906 (Fla. 1953)).

       Conduct is within the scope of employment if it occurs substantially within
       authorized time and space limits, and it is activated at least in part by a
       purpose to serve the master. The purpose of the employee’s act, rather
       than the method of performance thereof, is said to be the important
       consideration. Stated another way, only when the employee steps aside
       from his employment to ... accomplish some purpose of his own, is the act
       not within the scope of employment. This is generally a question of fact for
       the jury.

Id. at 555 (internal citations and punctuation omitted). An employee’s conduct is within

the scope of his employment, where: (1) the conduct is of the kind she was employed to

perform, (2) the conduct occurs substantially within the time and space limits authorized

or required by the work to be performed, and (3) the conduct is activated at least in part

by a purpose to serve the master. Iglesia Cristiana La Casa Del Senor, Inc. v. L.M., 783

So. 2d 353, 356 (Fla. 3d DCA 2001) (holding pastor’s criminal conduct was independent,

self-serving act and did not occur within course and scope of employment).

       Here, Plaintiff has failed to state a plausible claim against the District for vicarious

liability for the cell phone call that Dr. Iovine made to Assistant Principal Harris and for the

comments Dr. Iovine made to Kleinmann. The cell phone call was made after hours,

outside the workplace, and was not the kind of conduct she was employed to perform.

Furthermore, Plaintiff himself alleges that the comments made to Kleinmann were “made

privately [ ] outside of her role as a principal at Success Academy.” (Doc. 42, ¶ 83).




                                              31
      Accordingly, it is now

      ORDERED:

      Defendants’ Motion to Dismiss Third Amended Complaint (Doc. 45) is GRANTED

IN PART AND DENIED IN PART.

         1. Dr. Iovine’s Motion to Dismiss certain statements from Count IV is granted.

         2. Count IV against the District is dismissed with prejudice in its entirety.

         3. The Motion to Dismiss is denied in all other respects.

      DONE and ORDERED in Fort Myers, Florida this 7th day of March, 2019.




Copies: All Parties of Record




                                           32
